Citation Nr: 1629963	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-04 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1970, including combat duty in Vietnam.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2015 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claims on appeal.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In July 2011, the Veteran was afforded a VA examination to determine the etiology of his claimed erectile dysfunction.  Following the examination, the VA examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or related to his PTSD.  The examiner noted that the Veteran had multiple risk factors for erectile dysfunction, including a history of hypercholesterolemia (treated with Simvastatin, of which erectile dysfunction is a known side effect) and tobacco, alcohol, and drug abuse.  

Notably, however, the July 2011 VA examiner failed to consider an August 2010 VA treatment record which indicates that the Veteran's erectile dysfunction may be associated with his service-connected PTSD.  Specifically, in August 2010, the Veteran reported that his erectile dysfunction was worse during exacerbations of his PTSD, and a treating VA internist (who noted that the Veteran continued to experience erectile dysfunction despite having not smoked or used illicit drugs for several years) opined that it was reasonable to think that the Veteran's erectile dysfunction was related, at least in part, to PTSD.  

Given the above, the July 2011 VA examination is inadequate to adjudicate the Veteran's claim, and an adequate VA addendum opinion must be obtained upon remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Barr, 21 Vet. App. at 312.  

The Veteran's claim of entitlement to SMC for loss of use of a creative organ is inextricably intertwined with his service connection claim remanded herein; therefore, remand of that issue is also warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2011 VA examiner, or an equally qualified examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for erectile dysfunction as secondary to PTSD.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.   All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings with complete supporting rationales should be reported in detail.  

The examiner should provide an opinion as to the following:  

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to service-connected PTSD?  

(ii)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's erectile dysfunction has been aggravated by service-connected PTSD?  

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

In providing the requested opinions, the examiner should consider, address, and reconcile the complete evidence of record, including the August 2010 VA treatment note which suggests a relationship between the Veteran's PTSD and his erectile dysfunction.  

2.  Following the above development, review the resulting opinion to ensure its adequacy and compliance with the above directive.  If any opinion rendered is inadequate, take any corrective action deemed necessary.  

3.  Readjudicate the Veteran's claims on appeal, including his intertwined claim of entitlement to SMC, with consideration of all evidence associated with the claims file.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response before returning the matters to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


